FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 23, 2008 FirstFed Financial Corp. (Exact name of registrant as specified in its charter) Delaware 1-9566 95-4087449 (State of Incorporation) (Commission File No.) (IRS Employer Identification No.) 12555 W. Jefferson Boulevard, Los Angeles, California 90066 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(310) 302-5600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 23, 2008, the Board of Directors of First Federal Bank of California (the “Bank”), a wholly-owned subsidiary of FirstFed Financial Corp. (the “Registrant”), adopted and approved an amendment and restatement of the Bank’s Supplemental Executive Retirement Plan (the “SERP”).The primary purpose of the amendment and restatement of the SERP is to comply with the documentation requirements of the final regulations under Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), which provides for rules regarding nonqualified deferred compensation plans.In particular, the SERP was amended to include the six-month delay in payment rule for “specified employees” (within the meaning of Section 409A), provide for payment upon a “separation from service” (within the meaning of Section 409A) with regard to certain benefits payable under the SERP, specify the time and form of payment for certain other benefits, and allow for further amendments or other action to either exempt the payments and benefits from, or comply with, the requirements of Section 409A. The SERP generally provides for payment of a normal retirement benefit to eligible participants upon retirement from the Bank after reaching age 60, and a reduced retirement benefit upon retirement from the Bank after reaching age 50 and completing 15 years of service.The normal retirement benefit under the SERP is generally equal to a formula based on the participant’s final average earnings and consecutive years of service less employee deferrals, matching contributions and rollover distributions under the Bank’s 401(k) plan.On or about May 30, 1998, the Board of Directors of the Bank discontinued employee eligibility for the SERP other than for individuals eligible prior to that date.Babette E. Heimbuch, Chief Executive Officer of the Registrant and the Bank, and James P. Giraldin, President and Chief Operating Officer of the Registrant and the Bank, are the only current employees eligible to participate in the SERP. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 10.1 First Federal Bank of California Supplemental Executive Retirement Plan, Amended and Restated as of October 23, S I G N A T U R E S Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTFED FINANCIAL CORP. Dated:
